DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites switching the final projector lens from “almost “on” to almost “off””. It is unclear whether the term “almost” refers to a timing that the projector lens is about to be turned “on” or “off”, or if this refers to a state where some current and/or voltage is flowing to the projector lens during the “off” state, but more current and/or voltage is flowing to the projector lens during the “on” state.
Claims 15 and 16 depend upon and recite terms from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S. PGPUB No. 2005/0285037.

Regarding claim 10, Nakamura discloses a method of operating a transmission electron microscope, comprising the steps of: providing a sample 4; operating a transmission electron microscope (“a scanning transmission electron microscope” [Abstract]) comprising a projector system 6/14 in a first mode (“A control system for the second stage projector lens 13 is capable of selecting various detection modes according to a combination with the first stage projector lens 6” [0068]) on said sample 4, wherein the projector system comprises a first projector lens 6 and a second projector lens 13 that is downstream of the first projector lens 6 (as illustrated in figure 1); bringing said transmission electron microscope to a second mode ([0068]) by changing a projector system settings of said projector system from first settings to second settings (paragraph [0068] describes how the excitation current of at least projector lens 13 is changed depending upon the selected detection mode), wherein changing the projector system settings comprises changing settings of at least one of the first projector lens 6 and the second projector lens 13 ([0068]); and operating said transmission electron microscope in said second mode on said same sample ([0068]).
Nakamura discloses at least a first mode of operation (“an energy loss spectrum acquisition mode” [0068]) and a second mode of operation (“a scan transmitted image acquisition mode” [0070]) selectable by “a control system” [0068] which changes “the excitation current” [0068] of at least the second projector lens 13. 

Regarding claim 11, Nakamura discloses that said method comprises: recording a first EELS spectrum of said sample in said first mode (paragraphs [0068] and [0069] describe the first mode of operation, where paragraph [0069] describes that an energy loss spectrum is recorded); and recording a second EELS spectrum of said sample in said second mode (paragraph [0070] describes the second mode of operation and describes that an energy loss spectrum is recorded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. U.S. PGPUB No. 2006/0011836 in view of Nakamura et al. U.S. PGPUB No. 2005/0285037.

Regarding claim 10, Kaji discloses a method of operating a transmission electron microscope (“There is provided an element mapping unit, scanning transmission electron microscope, and element mapping method that enable to acquire an element mapping image very easily” [Abstract]), comprising the steps of: providing a sample 5; operating a transmission electron microscope comprising a projector system 19 (see discussion of projector system, below) in a first mode on said sample (step (9) in figure 8); bringing said transmission electron microscope to a second mode by changing a projector system settings of said projector system from first settings to second settings (step (13) in figure 8); and operating said transmission electron microscope in said second mode on said same sample (step (9) in figure 8, repeated a subsequent time: “Until a different element is specified, the central control unit 55 controls the STEM control section 51, moves the electron beam to the next measurement point P2, and repeat steps (7) to (12). (13) When the operator changes the element to Cu, the acceleration voltage corresponding to Cu is applied to the accelerating tube 19 in step (7), a spectrum is acquired using the window data corresponding to Cu in step (9), and steps (7) to (12) are repeated in the same manner as for Fe” [0102]). In step (7) the acceleration voltage applied to the projection system 19 is changed, and this projector system setting is changed prior to acquisition of a first EELS spectrum (in step (9)), and then this projector system setting is changed (in a subsequent step (7) following step (13)) before a second EELS spectrum is acquired in the repeated step (9). In addition accelerating tube 19, the projection system of Kaji includes an “objective lens” [0053] and spectrometer 11 (in which accelerating tube 19 is installed [0058]). Kaji discloses the claimed invention except that while Kaji includes lenses 6, 8, 16, and 18 downstream of sample 5, there is no explicit disclosure of a first and second projector lens. 
Nakamura discloses a method of operating a transmission electron microscope, comprising the steps of: providing a sample 4; operating a transmission electron microscope (“a scanning transmission electron microscope” [Abstract]) comprising a projector system 6/14 in a first mode (“A control system for the second stage projector lens 13 is capable of selecting various detection modes according to a combination with the first stage projector lens 6” [0068]) on said sample 4, wherein the projector system comprises a first projector lens 6 and a second projector lens 13 that is downstream of the first projector lens 6 (as illustrated in figure 1); bringing said transmission electron microscope to a second mode ([0068]) by changing a projector system settings of said projector system from first settings to second settings (paragraph [0068] describes how the excitation current of at least projector lens 13 is changed depending upon the selected detection mode), wherein changing the projector system settings comprises changing settings of at least one of the first projector lens 6 and the second projector lens 13 ([0068]); and operating said transmission electron microscope in said second mode on said same sample ([0068]). Nakamura discloses at least a first mode of operation (“an energy loss spectrum acquisition mode” [0068]) and a second mode of operation (“a scan transmitted image acquisition mode” [0070]) selectable by “a control system” [0068] which changes “the excitation current” [0068] of at least the second projector lens 13. 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaji with the projection lens system of Nakamura in order to provide additional control over the angular range of electrons in electron energy loss spectroscopy, thereby optimizing the detection of an electron energy loss spectrum.

Regarding claim 11, Kaji discloses that said method comprises: recording a first EELS spectrum of said sample (step (9)) in said first mode (at a “corresponding acceleration voltage” [0102]); and recording a second EELS spectrum of said sample (the repeated step (9)) in said second mode (having changed the “corresponding acceleration voltage” [0102] in the repeated step (7)).

Regarding claim 14, Kaji and Nakamura disclose the claimed invention except that while Nakamura discloses that “the excitation current for the second stage projector lens 13, corresponding to the selected angular range is automatically set and supplied to the corresponding apparatus” [0068] in order to set an “optimum acceptance angular range” [0006] for electron energy loss spectrometry, but Kaji and Nakamura do not explicitly disclose that the second projector lens is switched from almost “on” to almost “off”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch the projector lens from almost “on” to almost “off” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to switch the projector system from almost “on” to almost “off” for the purpose of ensuring an optimal angular range of electrons for electron energy loss spectrometry according to a specified detection mode of operation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 15, Kaji and Nakamura disclose the claimed invention except that while Nakamura discloses that “the excitation current for the second stage projector lens 13, corresponding to the selected angular range is automatically set and supplied to the corresponding apparatus” [0068] in order to set an “optimum acceptance angular range” [0006] for electron energy loss spectrometry, but Kaji and Nakamura do not explicitly disclose that the second projector lens is switched from almost “on” to almost “off”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch the projector lens from almost “on” to almost “off” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to switch the projector system from almost “on” to almost “off” for the purpose of ensuring an optimal angular range of electrons for electron energy loss spectrometry according to a specified detection mode of operation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 16, Kaji and Nakamura disclose the claimed invention except that while Nakamura discloses that “the excitation current for the second stage projector lens 13, corresponding to the selected angular range is automatically set and supplied to the corresponding apparatus” [0068] in order to set an “optimum acceptance angular range” [0006] for electron energy loss spectrometry, but Kaji and Nakamura do not explicitly disclose that the second projector lens is switched from almost “on” to almost “off”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch the projector lens from almost “on” to almost “off” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to switch the projector system from almost “on” to almost “off” for the purpose of ensuring an optimal angular range of electrons for electron energy loss spectrometry according to a specified detection mode of operation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 17, Kaji discloses that said projecting system comprises an objective lens (“objective lens” [0053]) for forming a diffraction pattern of the sample at a back focal plane (“The electron beam diffracted on the specimen forms an image object point 9 before an image-forming lens 8” [0054]).

Regarding claim 18, Kaji discloses that said projecting system 11 is arranged for bringing said diffraction pattern in focus at a diffraction pattern entrance aperture 12 (“The electron beam entered into the electron spectrometer 11 is deflected by 90 degree and, at the same time, analyzed of its energy into spectrum, and then focused onto the energy scattering plane 12” [0055]).

Regarding claim 19, Kaji discloses that the transmission charged particle microscope is arranged such that, while operating in either the first mode or the second mode, the transmission charged particle microscope substantially yields a first magnification whilst keeping said diffraction pattern substantially in focus (“a spectrum formed on the energy scatting plane 12 is about 1 eV/µm if the rotating radius of the electron beam of the electron spectrometer 11 is 100 mm. This is magnified to X100 by a magnifying magnetic field lens 15. In doing this, the magnetic field of a focus-adjusting electromagnetic lens 16 is adjusted so as to match the focus position of the magnifying magnetic field lens 15 with the energy scattering plane 12” [0057]).

Regarding claim 20, Kaji discloses maintaining a focal condition between the diffraction (energy scattering) plane 12 and magnification of magnification field lens 15 by adjusting the magnetic field of the focus-adjusting electromagnetic lens 16 [0057] but does not disclose that said first magnification corresponds to an effective focal distance of said projecting system of approximately 100 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the electro-optical components such that the first magnification corresponds to an effective focal distance of said projecting system of approximately 100 mm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to adjust the electro-optical components such that the first magnification corresponds to an effective focal distance of said projecting system of approximately 100 mm or less for the purpose of ensuring that the electron beam remains in focus even as magnification is adjusted so as to generate EELS images of various portions of a sample at different magnifications, thereby enabling a zoom feature for enhancing selected features of the sample during analysis. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. U.S. PGPUB No. 2006/0011836 in view of Nakamura et al. U.S. PGPUB No. 2005/0285037 in view of Yamanaka et al. U.S. PGPUB No. 2004/0169142.

Regarding claim 12, Kaji discloses the claimed invention except that while Kaji discloses forming an EELS spectrum [0056] and repeatedly acquiring this EELS spectrum (see step (9) in figure 8) and a “corresponding” acceleration voltage is applied based on the sample [0102], there is no explicit disclosure of a low-HT EELS mode.
Yamanaka discloses EELS imaging a sample “at an accelerating voltage of 80 keV… to obtain an EELS spectrum” [0183].
The specification of the immediate application defines low-high tension (low-HT) EELS such that “In so called low-high tension (low-HT) EELS a smaller beam energy E0˜60-100 keV may be used” [page 4; lines 10-12].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaji with the EELS energy of Yamanaka in order to optimize the energy to a value according to a sample being inspected.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et al. U.S. PGPUB No. 2006/0011836 in view of Nakamura et al. U.S. PGPUB No. 2005/0285037 in view of Mele et al. U.S. PGPUB No. 2016/0276130.

Regarding claim 13, Kaji discloses the claimed invention except that while Kaji discloses forming an EELS spectrum [0056] and repeatedly acquiring this EELS spectrum (see step (9) in figure 8), there is no explicit disclosure of an ultra high resolution EELS mode.
Mele discloses EELS imaging a sample “where 0.2 eV resolution is required/desired” [0032].
The specification of the immediate application defines ultra high resolution EELS such that “In so called ultra-high resolution (UHR) EELS, an improved energy resolution ΔE˜0.02 eV or better is employed” [page 4; lines 29-30].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaji with the EELS detector resolution of Mele in order to optimize the image resolution in order to best inform a user about the composition of a sample being inspected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881